DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment and Response, submitted September 30, 2021, has been reviewed by the examiner and entered of record in the file.  
2.	Claims 1 and 3 are amended.  Claims 1-7 are pending in the application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 30, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-7  were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wepfer, U.S. 2004/0131665 A1, in view of https://www.blue-emu.com/blue-emu/blue-emu-original/blue-emu-original-2-oz (hereafter referred to as “Blue-Emu,” first developed and published July 2, 2002, as evidenced by the Internet Archive WaybackMachine).
	Claim 1 is directed to a “deep skin-penetrating pain relief” composition, comprising an amino benzoate local anesthetic component (more specifically lidocaine, benzocaine 5-10%, prilocaine 1%, tetracaine 2%, or combinations thereof (claim 3) claim 2)) and a penetrating enhancer component comprising methylsulfonylmethane (MSM) (administered in an amount up to 6g/day (claim 2)), ethoxydiglycol, and propylene glycol, wherein said components are formulated for topical delivery, (more specifically in the form of a cream, gel, patch or spray (claim 6)).  Claims 4 and 5 are drawn to the composition of claim 1, wherein the composition includes at least one additional excipient.  Claim 7 is drawn to the method of claim 1, and limits the release profile of the composition to rapid release, extended release or sustained release.
 
	Wepfer teaches a topical anesthetic formulation for pain relief when administered to the surface of the skin, comprising at least one amino benzoate anesthetic and one or more skin penetration enhancers (paragraph [0010]), please refer specifically to the anesthetic formulation of Example 5 on page 5, comprising lidocaine, propylene glycol and ethoxydiglycol.  Wepfer recites a topical gel formulation comprising at least one anesthetic selected from the group consisting of procaine, lidocaine, and tetracaine and a skin penetration enhancer (see claim 1), wherein at least two penetration enhancers are present (see claim 3), including propylene glycol and ethoxydiglycol (see claim 2).
	As such, Wepfer teaches and recites a topical formulation for relief of pain comprising procaine, lidocaine, and/or tetracaine in combination with the skin penetration enhancers propylene glycol and ethoxydiglycol, but does not teach wherein the formulation comprises methylsulfonylmethane (MSM).
	Yet, Blue-Emu teaches a deep-penetrating topical cream for pain relief of tired joints and muscles comprising MSM, see under “Details”:
BLUE-EMU® Original contains emu oil, a naturally powerful carrier oil that penetrates the skin with great effectiveness. This penetrating property helps the soothing ingredients of Aloe Vera, MSM & Glucosamine absorb directly to your tired joints and muscles” (emphasis added).
	Thus, one skilled in the art would be motivated to combine the known related topical pain-relieving compositions in order to formulate an improved topical composition for pain relief comprising the following ingredients: an anesthetic component selected from procaine, lidocaine, and/or tetracaine (known to be effective for relieving pain), MSM, and the penetration enhancers propylene glycol and ethoxydiglycol for aiding absorption, in the form of a gel or cream, with a reasonable expectation of success.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal 
 	In the instant case, known compounds which individually demonstrate topical pain relief could be combined in a composition in order to achieve an additive effect for relieving sore muscles/joints, with the expected result of a topical composition suitable for providing pain relief. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Regarding the clause, “…comprising a cooperatively deep skin-penetrating amount…”  in line 2 of claim 1, the examiner reminds Applicant that the claim recites a product, and while the use of a descriptive clause, (e.g. for “deep skin-penetrating relief” or “a cooperatively deep skin-penetrating amount”) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.   Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
	Regarding claims 2 and 3, the dosage amount and weight percent are result-effective variables. It would have been customary for one of skill in the art to determine the optimal amount of each component using the starting points of 0-15% procaine, 0-20% lidocaine, and/or 0-25% tetracaine, as well as 0-95% propylene glycol disclosed in Table II at page 4, in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Regarding the additional ingredients/ excipients recited in claims 4 and 5, Blue-Emu teach the following ingredients:
“Water, Emu Oil, Glycerin, Dimethyl Sulfone (MSM), Mineral Oil, Acrylates/Acrylamide Copolymer, Polysorbate 85, Stearic Acid, Cetyl Alcohol, Dimethicone, Cholecalciferol, Tocopheryl Acetate, Retinyl Palmitate, Imidazolidinyl Urea, Aloe Vera Gel, Methylparaben, Propylparaben, Tetrasodium EDTA, Aesculus Hippocastanum (Horse Chestnut) Seed Extract, Anthemis Nobilis Flower Extract, Calendula Officinalis Flower Extract, Symphytum Officinale Root Extract, Zanthoxylum Alatum Fruit Extract, Allantoin, Panthenol, D Glucosamine, FD & C Blue #1, Triethanolamine, Oleyl Alcohol, Ethoxydiglycol,” [emphasis added], (see under “INGREDIENTS”).
	Regarding claim 7, the claim is drafted in terms of the intended consequence of the administration of the composition of claim 1, i.e. “...wherein said composition has a release profile selected from the group consisting of rapid release, extended release, and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the desired release profile of the composition of claim 1 is considered a latent property of the composition disclosed by Wepfer and Blue-Emu and the alleged unexpected result does not confer patentability.

Response to Arguments
6.	Applicant traverses the obviousness rejection, and submits that the amendment to claim 1 differentiates over the combined references because the preamble clarifies that the composition is a deep skin-penetrating pain relief composition, citing "[i]n general, a preamble limits the invention if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim." Catalina Mkt. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)). Indeed, "[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation." MPEP § 2111.02(I).

penetrating amount of (a) an amino benzoate local anesthetic component, and (b) a penetrating enhancer component comprising methylsulfonylmethane (MSM), ethoxydiglycol, and propylene glycol, wherein the components are formulated for topical delivery. 
	Applicant contends that the combined references Wepfer et al in view of Blue-Emu do not teach or suggest the instantly claimed composition, arguing the unexpected penetration ability of MSM:  “[w]hile the presently claimed compositions do indeed require MSM, it must be present so as to work cooperatively with amino benzoate, ethoxydiglycol, and propylene glycol to deeply penetrate skin,” (page 9 of Remarks, first paragraph).

7.	Applicant's arguments have been fully considered but they are not persuasive.
 	In response to Applicant's argument that Wepfer et al in view of Blue-Emu do not teach or suggest the use of MSM as a cooperative deep skin-penetrating enhancer, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding the functionality of MSM, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
	Therefore one of ordinary skill in the art would have been guided by the prior art to combine the instantly recited ingredients in a topical skin-penetrating composition for pain relief. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	As such, the previous obviousness rejection of claims 1-7 is maintained.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The examiner notes that if Applicant can demonstrate that topical compositions containing MSM at a specified amount (e.g. the formulation disclosed in Table 1 at pages 5-6) exhibit unexpectedly enhanced ability to deeply penetrate the skin, relative to topical pain relief compositions lacking MSM, then there is a possibility that claims drafted commensurate in scope with said compositions may overcome the applied prior art of record.  

Conclusion
8.	In conclusion, claims 1-7 are pending in the application, and all claims are rejected.  No claim is presently allowed.
.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JANET L COPPINS/Examiner, Art Unit 1628       

/CRAIG D RICCI/Primary Examiner, Art Unit 1611